Title: To George Washington from Ebenezer Huntington, 10 September 1782
From: Huntington, Ebenezer
To: Washington, George


                  
                     Sir
                     Connecticut Camp 10th September 1782
                  
                  In adverting to the Resolution of his Excellency Governor Trumbull & Council of Safety, I observe the reason they give for Colo. Grey’s being intitled to the Rank of me is principally on account of Lt Colo. Livingstons being continued on the Muster & Pay Rolls of the late 9th Connt Regt after the 10th of October 1778, the time on which my Commission stands dated, which rolls were signed by me as Senior officer.
                  In August 1778 Colo. Livingston obtained leave of absence for Six weeks, at the expiration of which time he did not join his Regiment nor give any reason therefor, but imputing his absence to sickness of family or himself, or to further Indulgence from the Commander in Chief, he was continued on the Muster and P. Rolls of the regiment agreeable to then practice of the army.
                   In Decr 78 Colo. Livingston wrote to me he had obtaind permission to resign as by the enclosed extract No. 1, but previous to any return after the above referr’d to letter, I received another Dated 8th Jany 79 desiring to be continued on the Muster & Pay Rolls as to the enclosed extract No. 2, which was done till about the June or July following, when Colo. Webb was on a visit to his Regt & informd me that Livingston had resignd (he believd in October 78) as Livingston informd him, & that he ought to be discontinued on the Rolls of the Regt which was done, and his resignation recorded in the regimental Casualty Book, & Mr Beers Pay Master ordered to repay the monies which he had received for Colo. Livingston as Wages due after the 10th day of October 78, as will appear by the inclosed Certificate No. 3.
                  Upon the principle the Governor & Council have taken up the matter, that Colo. Livingston had not resigned in October 1778, he has not yet resigned, as his leave to resign was Conditional; but that in fact he was Superceded, as his Vacancy is registered in the Secretarys Book for discharges to have been on the 10th day of October 1778, and my Commission was filled up at Head Quarters by Colo. Harrison then Secretary on the request of Colonel Webb, in September 79 for Commissions for the officers of his Regiment.
                  I am extremely sorry that the draughting of the resolution of the Council is in the terms that it now stands, for when I was before them in Jany last I informed them that those monies referred to as drawn twice were accounted for properly, & if they would postpone the decision I would obtain the necessary Certificates, but either through design or forgetfulness they have treated the subject as th’o fraught with iniquity, which when investigated will appear otherwise, and that very great care was taken by me to prevent Colo. Livingston from drawing by order the publicks money from the Pay Master of the regt, into whose hands it had been paid, thr’o the duplicity of, & for want of official information from him, & which has never yet been given.  I am with Respect & Esteem your Excellency’s Obedt & very Humble Servant
                  
                     Eben. Huntington Lt Colo.
                     3d Connt Regt
                     
                  
               